ORDER GRANTING TRANSFER AND REMANDING
After the Court of Appeals issued its opinion in this case, Bank of New York v. Nally, 809 N.E.2d 405 (Ind.Ct.App.2004), this Court issued an opinion in an earlier appeal in this case, Bank of New York v. Nally, 820 N.E.2d 644 (Ind.2005), which substantially changes the basis on which the Court of Appeals' decision rests.
Being duly advised, the Court GRANTS the Appellee's Petition to Transfer and remands this case to the trial court for further proceedings consistent with this Court's opinion in Bank of New York v. Nally, 820 N.E.2d 644 (Ind.2005). The Court of Appeals' opinion in this case, Bank of New York v. Nally, 809 N.E.2d 405 (Ind.Ct.App.2004), is vacated and shall be held for naught. See Ind. Appellate R. 58(A).
All Justices concur.